 Case 2:21-cv-00138-JDL Document 5-2 Filed 05/24/21 Page 1 of 6                     PageID #: 40




STATE OF MAINE                                                         SUPERIOR COURT
CUMBERLAND, ss                                                         CIVIL ACTION
                                                                       DOCKET NO. CV-21- 6>3


RAYMOND KING,                                   )
                                                )       PLAINTIFF'S COMPLAINT
                                                )       FOR DISCRIMINATION AND
                                                )       RETALIATION
        Plaintiff,                             )
                                               )
                                                )
        v.                                      )
                                               )
PATRIOT INSURANCE and                          )                                                   J

FRANKENMUTH INSURANCE                           )

        Defendants.                             )




        NOW COMES Plaintiff, Raymond King, ("King") by and through his attorney of

record, the Law Office of Guy D. Loranger, and complains against Defendant as follows:




                                  PARTIES AND JURISDICTION


   1.        King always mentioned herein was residing in the town of Saco, State of Maine.


   2.        Defendants ("Defendant") operate insurance companies with a location in Falmouth,

             Maine.


   3.        All incidents herein on which King sues occurred in the County of Cumberland, State


             of Maine.


   4.        King requests a jury trial.


                                           ALLEGATIONS


   5.        Defendants are a joint enterprise and/or subsidiaries of each other.




                                                    1
Case 2:21-cv-00138-JDL Document 5-2 Filed 05/24/21 Page 2 of 6                   PageID #: 41




 6.    On February 1 1, 2019, Defendants hired King as a permanent employee doing

       maintenance at its Yarmouth, Maine location.


 7.    In August of 2019, King began to experience abdominal bleeding which ultimately

       led to a series of surgeries.


 8.    King went out on medical leave, and he did not return until October 22, 20 1 9.

 9.    Upon King's return to work, Dianna Ridlon ("Ridlon") the administrator, began to

       take adverse employment actions against King.

 10.   The adverse actions included micromanaging King, making unfounded accusations

       about his work, being disrespectful to him, treating him differently than his coworkers

       and giving him assignments outside his normal responsibilities.

 11.   On November 1 1, 2019, Defendant's manager Barton Blegen ("Blegen") went to the

       Yarmouth location to follow up on an allegation by Ridlon that King had caused a

       temporary employment to quit.


 12.   King denied the allegation, and a co-worker told Blegen that King did not cause the

       temp to leave employment.


 13.   During Blegen' s visit, King gave Blegen notice of Ridlon' s behavior towards him. In

       response, Blegen assured King that if he ever felt the need to talk to him about

       Ridlon, to just to let him know.


 14.   Ridlon's abusive behavior towards King, however, did not end.


 15.   Accordingly, on December 26, 2019, King sent an email to Blegen, giving him

       further notice of harassment and bullying in the workplace by Ridlon. King wrote,

          Since we last spoke, you informed me that if I ever felt the need to talk to you in
          reference to Diane, just to let you know. I am letting you know; it is very stressful
          in the workplace and the constantly bullying needs to stop. I have spoken to you
          several times about this ongoing behavior towards me from Diane. I am hoping


                                            2
Case 2:21-cv-00138-JDL Document 5-2 Filed 05/24/21 Page 3 of 6                      PageID #: 42




            you can make time to mediate a workable solution b/c I deserve to be treated
            respectfully, just like everyone else, all these personal attacks by my supervisor
            are unprofessional and starting to become discouraging. I am letting you know
            and welcome your input.



 16.    On January 3, 2020, Ridlon had King fix the flat tire on a fellow employee's personal

        vehicle, a task not within his job responsibility.


 1 7.   On January 7, 2020, Blegen and Moore called King regarding Ridlon's behavior. In


        the discussion, King felt the targeted instead of being heard about his concerns.


 1 8.   King told Moore that if she had sent him her questions, he could have been better


        prepared for the meeting.


 19.    The meeting did not remedy the situation. To the contrary, Ridlon's bullying


        escalated.


 20.    On or about February 17, 2020, Ridlon instructed King to prolonged shoveling of

        snow in the parking lot which led to a back injury causing him to miss four or five


        days of work.


 21.    ICing has previously requested a small snow blower; Ridlon denied the request.

 22.    On February 28, 2020, Ridlon called King to the conference room where she had


        Blegen on remote video.


 23 .   Ridlon proceeded to tell Blegen that King had refused to work with vendors to

        assemble cubical furniture.


 24.    In response, King explained that at the outset he told Ridlon that he had no interest at

        being a furniture installer, but he then still spent a day and a half assembling the


        furniture to its successful completion. King then pointed out the allegation as an


        example of Ridlon taking situations out of context to attempt to make him look bad.




                                              3
Case 2:21-cv-00138-JDL Document 5-2 Filed 05/24/21 Page 4 of 6                    PageID #: 43




  25.    In response, Belgen took no action, simply asking the two to ty to work better

         together.


  26.    On March 6, 2020, at approximately 1 : 1 5pm, King sent an email to Moore requesting


         to apply for a medical leave of absence for an upcoming surgery in early April to


         remove a cancerous tumor.


 27.     Within an hour of King sending the subject email, Ridlon called King to the

         conference room where he met with Ridlon and Moore on a conference call.


 28.    King assumed the call concerned his request for the medical leave of absence.

        Instead, King was questioned about a company umbrella which he had taken home


        and then returned. (Patriot Insurance kept umbrellas with its logo in the office)


 29.    At the end of the meeting, Defendants placed King on suspension pending an

        investigation.


 30.    On or about March 13, 2020. Defendant terminated King, alleging as a basis "the


        result of the investigation to the theft of a company umbrella."


 31.    The alleged basis for the termination is a pretext used to terminate King due to his

        ongoing medical conditions, his need to take additional medical leave for his


        upcoming surgery, and in retaliation for his complaints against Ridlon.


 32.    King subsequently applied for unemployment. Defendants opposed the

        unemployment, arguing the termination justified based upon the theft of a company


        umbrella.


 33 .   The Unemployment Appeals Board rej ected Defendants termination of King as

        justified, finding it did not amount to misconduct and therefore granted King's


        application for unemployment.




                                             4
Case 2:21-cv-00138-JDL Document 5-2 Filed 05/24/21 Page 5 of 6                        PageID #: 44




  34.       King has complied with all administrative requirements, and he has received a right to

            sue letter from the Maine Human Rights Commission.

                  COUNT I: MEDICAL DISABILITY DISCRIMINATION


 35.        King incorporates by reference the allegations in the above paragraphs.

 36.        The MHRA makes it illegal for an employer to discriminate against an employee


           because of a medical disability.


 37.       King's medical conditions are disabilities as defined by the MHRA.

 38.       Defendant discriminated against King due to his disability.

 39.       Defendant's actions amounted to reckless disregard for the MHRA.


 40.       King has suffered the damages set forth below.




                                 COUNT H: RETALIATION


 41 .      King incorporates by reference the allegations in the above paragraphs.

 42.       The MHRA makes it illegal for an employer to retaliate against an employee who has

           engaged in activity protected under the MHRA.


 43 .      King engaged in protected activity under the MHRA by requesting medical leave and

           reporting Ridlon's behavior.


 44.       Defendants retaliated against King by taking the adverse actions described supra.

 45.       Defendant's actions amounted to reckless disregard for the MHRA.

 46.       King has suffered the damages set forth below.


        WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter

 judgment of favor of the Plaintiff and (2) award damages sufficiently large to compensate for


 damages he has suffered as a result of Defendant's conduct including, but not limited to,



                                                5
 Case 2:21-cv-00138-JDL Document 5-2 Filed 05/24/21 Page 6 of 6                      PageID #: 45




   damages for general and non-economic damages, economic damages, prejudgment and post

   judgment interest, lost wages, punitive damages, injunctive relief, costs of this suit, including

   reasonable attorney fees and costs, and such further relief the Court may deem proper.




Dated: February 18. 2021                                       (J   / bifafj-
                                                     Guy D. Loranger, Esq., Bar No. 9294
                                                     Attorney for Plaintiff



                                                     LAW OFFICE OF GUY D. LORANGER
                                                     1 Granny Smith Court, Suite 3
                                                     Old Orchard Beach, Maine 04064
                                                     (207) 937-3257




                                                6
